     4:19-bk-11907 Doc#: 11 Filed: 03/25/19 Entered: 03/25/19 09:11:30 Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                        IN THE WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

IN RE: TERRY BERRY AND                                                   CASE NO. 4:19-BK-70662
       JENNIFER BERRY FKA                                                          CHAPTER 13
       JENNIFER WILMATH,
       DEBTORS

SELECT PORTFOLIO SERVICING, INC. AS                                                        MOVANT
SERVICER FOR DEUTSCHE BANK
NATIONAL TRUST COMPANY, AS
TRUSTEE, IN TRUST FOR THE
REGISTERED HOLDERS OF MORGAN
STANLEY ABS CAPITAL I TRUST 2006-
HE6, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-HE6

V.

TERRY BERRY AND JENNIFER BERRY                                                     RESPONDENTS
FKA JENNIFER WILMATH, DEBTORS
AND JACK W. GOODING, TRUSTEE


                               OBJECTION TO CONFIRMATION

          Comes now, Select Portfolio Servicing, Inc. as servicer for Deutsche Bank National Trust

 Company, as Trustee, in trust for the registered holders of Morgan Stanley ABS Capital I Trust

 2006-HE6, Mortgage Pass-Through Certificates, Series 2006-HE6, a secured creditor of the

 above-named Debtors, and a party in these proceedings, (hereinafter "Movant"), by and through

 its attorneys, Mackie Wolf Zientz & Mann, P.C., and for its Objection to Confirmation of the

 Chapter 13 plan proposed herein by the Debtors, Terry Berry and Jennifer Berry fka Jennifer

 Wilmoth, states:

          1. Movant is the servicer of the promissory note, which is secured by a mortgage

 covering the real property listed in the Chapter 13 plan of Debtors, more particularly described as

 follows:



 13-000103-850
  4:19-bk-11907 Doc#: 11 Filed: 03/25/19 Entered: 03/25/19 09:11:30 Page 2 of 3




           The West 80 feet of Lots 1, 2, and 3, Block 2, Kelley`s Subdivision to the City of
           Benton, Saline County, Arkansas.

           More commonly known as 816W Ashley Street, Benton, AR 72015

         2. Pursuant to 11 U.S.C. §1324 Movant objects to said Chapter 13 plan because the

Debtors` plan is not feasible as proposed. The plan lists the arrearage as $3,355.00 while the

approximate arrearage is $12,276.77. The current plan payment is insufficient to cure the pre-

petition arrearage.

         3. Therefore, the plan does not meet all the requirements for confirmation.

         4. Lastly, Movant requests its attorney's fees for this action in the sum of $500.00.

         WHEREFORE, Movant objects to confirmation of the Chapter 13 plan proposed herein

by the Debtors, and prays that this Court deny such confirmation, for its attorney's fees herein

and for all other just and proper relief.

                                               Respectfully submitted,

                                               MACKIE WOLF ZIENTZ & MANN, P.C.
                                               124 W. Capitol Avenue, Suite 1560
                                               Little Rock, AR 72201
                                               Phone: (501) 218-8111
                                               Facsimile: (501) 588-0070
                                               Email: smcdaniel@mwzmlaw.com

                                               By:    /s/ Sarah Murphy McDaniel
                                                      Sarah Murphy McDaniel (Bar No. 2012130)

                                               Leslie N. Mann (Bar No. 95142)
                                               Sarah Murphy McDaniel (Bar No. 2012130)
                                               Brien G. Saputo (Bar No. 2011255)

                                               Attorney for Movant




13-000103-850
  4:19-bk-11907 Doc#: 11 Filed: 03/25/19 Entered: 03/25/19 09:11:30 Page 3 of 3




                               CERTIFICATE OF SERVICE

      A copy of this motion was served on the persons shown below at the addresses reflected
on March 25, 2019. Movant certifies that Movant has complied with Bankruptcy Local Rule
4001.


                                          By: /s/ Sarah Murphy McDaniel

                                          Leslie N. Mann (Bar No. 95142)
                                          Sarah Murphy McDaniel (Bar No. 2012130)
                                          Brien G. Saputo (Bar No. 2011255)

Via Pre-Paid U.S. Mail:
Terry Berry
Jennifer Berry
816 W. Ashley St
Benton, AR 72015
Debtors

Via ECF:
Marc Honey
HONEY LAW FIRM, P.A.
P.O. Box 1254
1311 Central Avenue
Hot Springs, AR 71902
Attorney for Debtors

Via ECF:
Jack W. Gooding
Chapter 13 Standing Trustee
P.O. Box 8202
Little Rock, AR 72221-8202

Via ECF:
U.S. Trustee
Office of U.S. Trustee
200 W Capitol, Ste. 1200
Little Rock, AR 72201




13-000103-850
